Case: 14-60460      Document: 00513067053         Page: 1    Date Filed: 06/04/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT     United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                  FILED
                                    No. 14-60460                               June 4, 2015
                                  Summary Calendar                             Lyle W. Cayce
                                                                                    Clerk

MILTON DEJESUS CARCAMO-CAMPOS, also known as Milton Dejesus
Carcamo, also known as Milton Carcamo, also known as Milton Campos,

                                                 Petitioner

v.

LORETTA LYNCH, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A201 065 615


Before PRADO, OWEN, and GRAVES, Circuit Judges.
PER CURIAM: *
       Milton De Jesus Carcamo-Campos, a citizen of El Salvador, petitions for
review of a decision of the Board of Immigration Appeals (BIA) dismissing his
appeal from a decision of the Immigration Judge (IJ) denying his application
for withholding of removal.         Carcamo-Campos’s application was based on
persecution on account of his membership in a particular social group,



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-60460     Document: 00513067053     Page: 2   Date Filed: 06/04/2015


                                  No. 14-60460

consisting of the family members of a cousin who had been killed for failing to
make monthly “rent” payments to the Salvatruchas Gang. Whether an alien
demonstrated eligibility for withholding of removal is a factual determination
that we review for substantial evidence. Orellana-Monson v. Holder, 685 F.3d
511, 517-18 (5th Cir. 2012).
      To establish membership in a particular social group, an applicant must
show that he is a member “of a group of persons that share a common
immutable characteristic that they either cannot change or should not be
required to change because it is ‘fundamental to their individual identities or
consciences.” Id. at 518 (internal quotation marks and citation omitted). A
particular social group is also marked by “social visibility” and “particularity.”
Id. at 519. Social visibility or social distinction is determined by the extent
that society perceives those with the immutable characteristic as members of
a social group, and particularity turns on “whether the proposed group can
accurately be described in a manner sufficiently distinct that the group would
be recognized, in the society in question, as a discrete class of persons.” Id.
(internal quotation marks and citation omitted).
      Carcamo-Campos argues that “the social distinction which makes his
family relationship a particular social group is that a member of his family was
killed by the gangs.” The BIA’s determination that he failed to establish a
particular social group did not rest solely on a finding regarding the proposed
group’s social visibility, and Carcamo-Campos does not question its findings on
the issues of immutability or particularity or address any of the administrative
cases cited by the BIA in its analysis of those subjects. Thus, Carcamo-Campos
has failed to meaningfully challenge the BIA’s determination that he failed to
establish membership in “a particular social group” for withholding of removal.




                                        2
    Case: 14-60460    Document: 00513067053    Page: 3   Date Filed: 06/04/2015


                                No. 14-60460

Inadequately briefed arguments are abandoned. See Chambers v. Mukasey,
520 F.3d 445, 448 n.1 (5th Cir. 2008); Soadjede v. Ashcroft, 324 F.3d 830, 833
(5th Cir. 2003).
      Even if we consider Carcamo-Campos’s argument, it lacks merit.
Carcamo-Campos has not demonstrated membership in a particular social
group or that the BIA’s interpretation of that term is arbitrary or capricious.
See Orellana-Monson, 685 F.3d at 521. Consequently, he cannot establish that
he is statutorily eligible for withholding of removal under 8 U.S.C.
§ 1231(b)(3)(A), and we need not reach his remaining arguments.             See
Orellana-Monson, 685 F.3d at 522.
      The petition for review is DENIED.




                                      3